Citation Nr: 1743561	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the United States Marine Corps from June 1957 through December 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky.  The RO granted service connection for bilateral hearing loss with a noncompensable rating effective June 13, 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss has been shown at worst with Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has met its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.

The Veteran was afforded VA examinations in August 2011 and October 2014.  The VA examiners conducted audiological exams, examined the Veteran, reviewed his claims file, and discusses the functional impact of the Veteran's hearing loss.  The VA examinations and opinions are adequate for evaluation purposes as they provide all the information necessary to adjudicate the claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria and Analysis

The Veteran contends that his bilateral hearing loss disability is severe enough to warrant a compensable disability rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Additionally, a request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In evaluating service-connected hearing loss, disability ratings for a hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz cycles per second (Hertz or Hz). 

The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss.  

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for a hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for the hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The RO granted service connection for bilateral hearing loss in a February 2012 rating decision with an effective date of June 2011.  The RO rated the bilateral hearing loss as noncompensable. 

The Veteran has been afforded two VA audiological examinations and one private audiological examination in support of his increased rating claim.  A VA examination in August 2011 revealed the following pure tone thresholds, in decibels:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
35
40
50
40
100
LEFT
35
25
65
85
52
96

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 40 decibels in the right ear and 52 decibels in the left ear.  Using the Maryland CNC word list, the speech recognition score was 100 percent in the right ear and 96 percent in the left ear.  The examiner noted the Veteran reported he "has problems hearing and understanding people when around noise."   

Applying the results from the August 2011 audiological examination to the Rating Schedule shows Level I hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule, results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.
In February 2013, the Veteran underwent a private audiological examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
30
45
65
44
88
LEFT
40
40
70
95
61
84

The examiner conducted speech discrimination testing with the scores noted above, but the examiner did not specifically note whether she used the Maryland CNC word list as required by 38 C.F.R. § 4.85(a).  However, the examiner noted she completed the speech discrimination testing using VA protocol testing.  Moreover, the speech discrimination percentages for this testing and the most recent VA audiological examination in October 2014 are very similar.  Therefore, the VA resolves any reasonable doubt regarding whether the Maryland CNC word list was used in the Veteran's favor and accepts the results of the February 2013 private examination as valid for rating purposes.  Regardless, as noted in the next paragraph, the private audiological examination results in a noncompensable rating for the Veteran's bilateral hearing loss.

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 44 decibels in the right ear and 61 decibels in the left ear.  The speech recognition score was 88 percent in the right ear and 84 percent in the left ear. 

Applying the results from the February 2013 audiological examination to the Rating Schedule shows Level II hearing acuity the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule, results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.


In October 2014, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
30
35
50
35
88
LEFT
35
35
75
90
59
80

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 35 decibels in the right ear and 59 decibels in the left ear.  Using the Maryland CNC word list, the speech recognition score was 88 percent in the right ear and 80 percent in the left ear.  The examiner noted the Veteran's hearing loss causes "[d]ifficulty understanding speech, especially in noise." 

Applying the results from the October 2014 audiological examination to the Rating Schedule shows Level II hearing acuity in the right ear and Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule, results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

Further, there is no medical certification of situations such as language difficulties or inconsistent speech discrimination scores, and there is no indication the Veteran's bilateral hearing loss disability met the criteria of an exceptional pattern of hearing loss.  Therefore, evaluation under the alternate criteria in Table VIA, based only on pure tone thresholds is not appropriate.  38 C.F.R. §§ 4.85(c), 4.86. 

In addition to the medical evidence addressed above, the Board has considered the lay evidence provided by the Veteran, in which he generally contended that his disability should be rated higher than the noncompensable rating.  He has indicated that he has difficulty understanding speech, especially when around noise.  He is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann, 3 Vet. App. at 349.  Moreover, the August 2011 and October 2014 examiners considered the functional effects of the Veteran's bilateral hearing loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Based on the foregoing discussion, evidence of record shows no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a compensable rating would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017). 

In summary, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for bilateral hearing loss. The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


